United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 19, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-30381
                           Summary Calendar


ROY HENRY,

                                     Plaintiff-Appellant,

versus

LEROY HOLLIDAY; PETE TOLAR; PAT BOOK; JOSSIE SPANN;
MISTY McGEE; RONNIE BOOK; CLOVIS TILLERY; WILLIAM T.
SAVAGE; NURSE LEWIS; WARDEN SPINNER,

                                     Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                         USDC No. 1:04-CV-2118
                          --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Roy Henry, a Louisiana prisoner (# 129195), appeals from the

district court’s sua sponte order dismissing his pro se 42 U.S.C.

§ 1983 civil rights action as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(I).

     In his complaint and in a lengthy Statement of Facts, Henry

sued 12 officials at several different Louisiana prisons at which

he had been confined, alleging that they had been deliberately

indifferent with respect to providing medical care for his

diabetic condition.    Henry maintained that officials had denied


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30381
                                 -2-

him medication, diabetic-friendly food trays, eyeglasses, and a

“bottom bunk pass.”   The magistrate judge concluded that his

allegations in support of each of these claims were insufficient

to establish an Eighth Amendment violation.    In his appellate

brief, Henry has failed to make specific arguments with respect

to any of his medical-care claims or to cite the portions of the

record upon which he relies.    Accordingly, we conclude that Henry

has effectively abandoned these claims, in that they are

inadequately briefed.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993); FED. R. APP. P. 28(a)(9).

     Henry contends that the district court abused its discretion

by denying his motion to amend his complaint, a motion that he

filed two days after the magistrate judge had issued a report

recommending that his complaint be dismissed as frivolous.

Although it is possible that the district court erred in denying

this motion, see Whitley v. Hunt, 158 F.3d 882, 884 (5th Cir.

1998), Henry has failed to demonstrate that any error was

anything other than harmless.    See Bazrowx v. Scott, 136 F.3d
1053, 1054-55 (5th Cir. 1993); State of La. v. Litton Mortgage

Co., 50 F.3d 1298, 1299 (5th Cir. 1995); FED. R. CIV. P. 61.    In

the proposed amended complaint, Henry alleged only that several

prison officials had failed to re-fill a prescription for glucose

pills within three days, an assertion that failed to state a

cognizable deliberate-indifference claim.     See Farmer v. Brennan,

511 U.S. 825, 834 (1994).

     The judgment of the district court is AFFIRMED.